SUBSCRIPTION AGREEMENT

 

 

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE UNITED STATES SECURITIES AND
EXCHANGE COMMISSION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR
THE SECURITIES COMMISSION OF ANY STATE UNDER ANY STATE SECURITIES LAW. THEY ARE
BEING OFFERED PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER REGULATION D
(“REGULATION D”) PROMULGATED UNDER THE ACT. THE SECURITIES MAY NOT BE OFFERED,
SOLD OR OTHERWISE TRANSFERRED UNLESS THE SECURITIES ARE REGISTERED UNDER THE ACT
AND APPLICABLE STATE SECURITIES LAWS, OR SUCH OFFERS, SALES AND TRANSFERS ARE
MADE PURSUANT TO AVAILABLE EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF THE
ACT AND THOSE LAWS.

 

THIS NOTE AND COMMON STOCK SUBSCRIPTION AGREEMENT DOES NOT CONSTITUTE AN OFFER
TO SELL, OR A SOLICITATION OF AN OFFER TO BUY, ANY OF THE SECURITIES OFFERED
HEREBY BY OR TO ANY PERSON IN ANY JURISDICTION IN WHICH SUCH OFFER OR
SOLICITATION WOULD BE UNLAWFUL. INVESTMENT IN THESE SECURITIES INVOLVES A HIGH
DEGREE OF RISK. IN MAKING AN INVESTMENT DECISION, INVESTORS MUST RELY ON THEIR
OWN EXAMINATION OF THE COMPANY AND THE TERMS OF THE OFFERING, INCLUDING THE
MERITS AND THE RISKS INVOLVED. THESE SECURITIES HAVE NOT BEEN RECOMMENDED BY ANY
FEDERAL OR STATE SECURITIES COMMISSION OR REGULATORY AUTHORITY. FURTHERMORE, THE
FOREGOING AUTHORITIES HAVE NOT CONFIRMED OR DETERMINED THE ACCURACY OR ADEQUACY
OF THIS DOCUMENT. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE.

 

 

This Note and Common Stock Subscription Agreement (the “Agreement”) dated as of
May [ ]. 2012 is executed by [__________________] (the “Purchaser”) in
connection with the subscription by the Purchaser for certain Secured Promissory
Notes (the “Notes”) and shares of common stock, par value $0.000041666 (the
“Common Stock”) of Genesis Biopharma, Inc., a Nevada corporation (the
“Company”), which is offering an aggregate face amount of up to $1,500,000
(U.S.) of the Notes and one-half (1/2) share of Common Stock for every dollar
funded under the Notes. The Notes are part of a credit facility (the “Credit
Facility”) whereby the Purchaser hereby agrees to make additional loans to the
Company in the amounts set forth on the draw down schedule attached hereto as
Exhibit A, and upon which the Company shall be allowed to draw down on the then
remaining balance of the Credit Facility. The terms of the Notes are set forth
in the form of Note attached hereto as Exhibit B. The Purchaser wishes to
purchase up to the principal amount of the Notes and Common Stock (collectively
the “Securities”) set forth opposite the Purchaser’s name on the signature pages
hereto in accordance with the terms and conditions of this Agreement. It is
agreed as follows:

 

 

1

 

1. Offer to Subscribe; Purchase Price

 

The Purchaser hereby agrees to purchase and subscribe for the principal amount
of the Notes and Common Stock set forth opposite the Purchaser’s name on the
signature pages hereto. The Closing shall be deemed to occur when this Agreement
has been executed by both of the Purchaser and the Company (the “Closing”) and
the first draw down by the Company under the Credit Facility (i.e. under this
Note and all other similiarly issued Notes) of $500,000 (U.S.) per the draw down
schedule, and payment shall have been made by the Purchaser in the manner as
directed in writing by the Company. At the Closing, and at each of the two
subsequent Closings, the Purchaser shall advance as a loan to the Company the
principal amount set forth on Exhibit A for that Closing, and the Company shall
issue to the Purchaser (i) a fully executed Note, dated as of the date of the
Closing and having a stated principal amount equal to the funds advanced, and
(ii) a number of shares of the Company’s Common Stock equal to one-half of the
dollar amount advanced by the Purchaser at that Closing.

 

2. Purchaser Representations and Covenants; Access to Information Independent

Investigation

 

The Purchaser represents and warrants to, and covenants with, the Company, on
his or its own behalf and on behalf of each person or entity for which the
Purchaser is acting as a fiduciary, as follows:

 

2.1 Exempt Transaction; Investment Intent. (a) The Purchaser is an accredited
investor as the term is defined in Rule 501(a) under the Act and (b) the
Purchaser is purchasing the Securities for its own account (or for
beneficiaries’ accounts over which the Purchaser has investment discretion) and
not with a view of reselling the Securities in violation of the Securities Act.

 

2.2 Independent Investigation. The Purchaser, in offering to purchase the
Securities hereunder, has relied upon an independent investigation made by him
or it and, to his or its knowledge has, prior to the date hereof, been given
access to and the opportunity to examine all books and records of the Company,
and all material contracts and documents of the Company; provided, that such
investigation shall not affect the Purchaser’s ability to rely on the accuracy
of the representations and warranties of the Company set forth herein. The
Purchaser will keep confidential all non-public information regarding the
Company that the Purchaser receives from the Company unless disclosure of such
information is compelled by a court or other administrative body or, in the
opinion of the Purchaser’s counsel, to comply with applicable law. In making the
investment decision to purchase the Securities the Purchaser is not relying on
any oral or written representations or assurances from the Company or any other
person or any representation of the Company or any other person other than as
set forth in this Agreement, the public filings of the Company or in a document
executed by a duly authorized representative of the Company making reference to
this Agreement. The Purchaser has such experience in business and financial
matters that it is capable of evaluating the risk of its investment and
determining the suitability of its investment. The Purchaser is a sophisticated
investor, and an accredited investor as defined in Rule 501 of Regulation D. The
Purchaser has obtained and reviewed the copies of the Company’s Form 10-K Annual
Report for the most recent year ended December 31, 2011, copies of all Form 8-K
Reports from the beginning of the past fiscal year to the date hereof as well as
all other periodic reports and public filings and disclosures by the Company and
is aware that the Company has continued to sustain losses.

2

 

 

2.3 Economic Risk. The Purchaser understands and acknowledges that an investment
in the Notes involves a high degree of risk, including a possible total loss of
investment. The Purchaser represents that he or it is able to bear the economic
risk of the investment. In making this statement, the Purchaser hereby
represents and warrants that the Purchaser has adequate means of providing for
the Purchaser’s current needs and contingencies. The Purchaser further
represents that the Purchaser has such knowledge and experience in financial and
business matters that the Purchaser is capable of evaluating the merits and
risks of the investment in the Securities to be received by the Purchaser.
Further, the Purchaser represents that it has no present need for liquidity in
the Securities.

 

2.4 No Government Recommendation or Approval. The Purchaser understands that no
United States federal or state agency or similar agency of any other country has
passed upon or made any recommendation or endorsement of the Company, this
transaction or the subscription of the Securities.

 

2.5 No Registration. The Purchaser understands that the Securities have not been
registered under the Act and are being offered and sold pursuant to an exemption
from registration contained in the Act based in part upon the representations of
the Purchaser contained herein.

 

2.6 No Public Solicitation. Without conducting any independent investigation,
the Purchaser knows of no public solicitation or advertisement of an offer in
connection with the proposed issuance and sale of the Securities.

 

2.7 Incorporation and Authority. The Purchaser, (a) if not a natural person, has
the full power and authority, and (b) if a natural person, has the legal
capacity, to execute, deliver and perform this Agreement and to perform its
obligations hereunder. This Agreement has been duly approved by all necessary
action of the Purchaser, as applicable, has been executed by persons duly
authorized by the Purchaser, and constitutes a valid and legally binding
obligation of the Purchaser, enforceable in accordance with its terms.

 

2.8 No Reliance on Tax Advice. The Purchaser has reviewed with his, her or its
own tax advisors the foreign, federal, state and local tax consequences of this
investment, where applicable, and the transactions contemplated by this
Agreement. The Purchaser is relying solely on such advisors and not on any
statements or representations of the Company or any of its agents and
understands that the Purchaser (and not the Company) shall be responsible for
the Purchaser own income tax liability that may arise as a result of this
investment or the transactions contemplated by this Agreement.

 

2.9 Independent Legal Advice. The Purchaser and the Company acknowledge that
each has had the opportunity to review this Agreement and the transactions
contemplated by this Agreement and has consulted with its own legal counsel, and
other advisors prior to execution of the within Agreement.

3

 

 

2.10 Acknowledgment. The Purchaser understands that the Securities are being
offered and sold to it in reliance of specific exemptions from the registration
requirements of Federal and state securities laws and that the Company is
relying upon the truth and accuracy of the representations, warranties,
agreements, acknowledgments and understandings of the Purchaser set forth herein
in order to determine the applicability of such exemptions and the suitability
of the Purchaser to acquire the Securities.

 

3. Resales

 

The Purchaser acknowledges and agrees that the Securities may and will only be
resold (a) pursuant to a Registration Statement under the Act; or (b) pursuant
to an exemption from registration under the Act.

 

4. Legends.

 

The Securities shall bear a legend similar to the legend set forth below and any
other legend, if such legend or legends are reasonably required to comply with
state, Federal or foreign law:

 

“THIS SECURITY HAS BEEN ACQUIRED FOR INVESTMENT PURPOSES ONLY AND HAS NOT BEEN
REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933 (AS AMENDED, THE
“SECURITIES ACT”) UNDER ANY APPLICABLE STATE SECURITIES LAWS. THIS SECURITY MAY
NOT BE SOLD, TRANSFERRED, ASSIGNED, PELDGED, OR HYPOTHECATED ABSENT AN EFFECTIVE
REGISTRATION UNDER THE SECURITIES ACT OR ANY APPLICABLE STATE SECURITIES LAWS OR
UNLESS THE PROPOSED TRANSFER MAY BE EFFECTED WITHOUT REGISTRATION OR
QUALIFICAITON UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS.”

 

5. Representations, Warranties and Covenants of Company

 

The Company represents and warrants to, and covenants with, the Purchaser as
follows:

 

5.1 Organization, Good Standing, and Qualification. The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Nevada and has all requisite corporate power and authority to carry on
its business as now conducted and as proposed to be conducted. The Company is
duly qualified to transact business and are in good standing as foreign
corporations or other entities in each jurisdiction in which the nature of the
business conducted or property owned by them makes such qualification necessary,
except where the failure to so qualify would not, individually or in the
aggregate, have a material adverse effect on the business, condition (financial
or otherwise), earnings, properties, prospects or results of operations of the
Company (a “Material Adverse Effect”).

4

 

 

5.2 Corporate Condition. None of the Company’s filings made with the Securities
and Exchange Commission (the “Commission”) (such filings, the “SEC Reports”),
including, but not limited to, those reports referenced in Section 5.5 below,
contains any untrue statement of a material fact or omits to state a material
fact necessary in order to make the statements made, in light of the
circumstances under which they were made, not misleading. There have been no
material adverse changes in the Company’s business, properties, results of
operations, condition (financial or otherwise) or prospects since the date of
those reports which have not been disclosed to the Purchaser in writing.
Further, all material non-public information (other than the specific
information respecting the sale of the Notes themselves) respecting the Company,
its business and its financial condition, as the same would be required to be
disclosed in an SEC Report or registration statement (or corresponding
prospectus) if the Securities were otherwise being registered for sale by the
Company, has been so publicly reported or disclosed prior to the sale of the
Securities as contemplated herein.

 

5.3 Authorization. The transaction contemplated by this Agreement and the
Transaction Documents (as hereinafter defined) have been approved by a majority
of directors. The Transaction Documents constitute valid and legally binding
obligations of the Company, enforceable in accordance with their respective
terms. “Transaction Documents” means, collectively, this Agreement and the
Securities and each of the other documents entered into or delivered by the
parties hereto in connection with the transactions contemplated by this
Agreement.

 

5.4 Valid Issuance of the Notes. When executed and delivered in accordance with
the terms hereof for the consideration expressed herein, the Securities will
have been issued in compliance with all applicable U.S. federal securities laws.
Upon issue, the Purchaser will acquire good and marketable title to the
Securities, free and clear of all liens, claims and encumbrances. Subject in
part to the truth and accuracy of the Purchaser’s representations set forth in
this Agreement, the offer, sale and issuance of the Securities contemplated by
this Agreement are exempt from the registration pursuant to any applicable
securities laws, and neither the Company nor any authorized agent acting on its
behalf will take any action hereafter that would cause the loss of such
exemption.

 

5.5 Current Public Information. The Company is a “reporting issuer” and it has a
class of securities registered under Section 12(g) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), and has filed all the materials
required to be filed as reports pursuant to the Exchange Act for a period of at
least twelve (12) months preceding the date hereof (the “SEC Reports”). All of
the SEC Reports at the time that they were filed complied in all material
respects with all applicable requirements of Federal securities laws and the
rules and regulations promulgated thereunder. The Purchaser has obtained copies
of all of the Company’s periodic reports and public filings including its Form
10-K Annual Report for the most recent year ended December 31, 2011 and copies
of all Form 8-K Reports from the beginning of the Company’s past fiscal year to
the date of execution of the within Agreement.

 

5.6 No Directed Selling Efforts in Regard to this Transaction. The Company has
not, and, to the best of the Company’s knowledge, neither the Purchaser nor any
distributor, if any, participating in the offering of the Securities nor any
person acting for the Company or any such distributor has conducted any
“directed selling efforts” as that term is defined under the Act. Such activity
includes, without limitation, the making of printed material available to
investors, the holding of promotional seminars, the placement of advertisements
with radio or television stations which discuss the offering of the Securities.

5

 

 

5.7 No Conflicts. The execution and delivery of this Agreement and the
consummation of the issuance of the Securities and the transactions contemplated
by this Agreement do not and will not conflict with or result in a breach by the
Company of any of the terms or provisions of, or constitute a default under, the
Certificate of Incorporation or bylaws of the Company, or any indenture, credit
agreement, mortgage, deed of trust or other agreement or instrument to which the
Company is a party or any of its properties or assets are bound, or any existing
applicable decree, judgment or order of any court, Federal or State regulatory
body, administrative agency or other governmental body having jurisdiction over
the Company.

 

5.8 Issuance of Securities. The Company will issue the Securities in the name of
the Purchaser. Nothing in this section shall affect in any way the Purchaser’s
obligations and agreement to comply with all applicable securities laws upon
resale of the Securities.

 

5.9 No Action. The Company has not taken and will not take any action that will
affect in any way the Purchaser’s ability to resell the Securities in accordance
with applicable securities laws.

 

5.10 Compliance with Laws. As of the date hereof, the conduct of the business of
the Company complies (and has complied) in all material respects with all
statutes, laws, regulations, ordinances, rules, judgments, orders or decrees
applicable thereto. The Company has not received notice of any alleged violation
of any statute, law, regulations, ordinance, rule, judgment, order or decree
from any governmental authority. The Company shall comply with all applicable
securities laws with respect to the sale of the Securities, including, but not
limited to, the filing of all reports required to be filed in connection
therewith with the Commission or any other regulatory authority.

 

5.11 Litigation. There is no action, suit or proceeding before or by any court
or governmental agency or body, domestic or foreign, now pending or, to the
knowledge of the Company, threatened, against or affecting the Company, its
assets or properties, which could reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect. The Company is not the subject of
any pending or, to their knowledge, threatened investigation or administrative
or legal proceeding by the Internal Revenue Service, the taxing authorities of
any state or local jurisdiction, or the Commission or any state securities
commission which have not been disclosed in the reports referred to in Section
5.5.

 

5.12 Disclosures. There is no fact known to the Company (other than general
economic conditions known to the public generally) that has not been disclosed
in writing to the Purchaser that (a) could reasonably be expected, individually
or in the aggregate, to have a Material Adverse Effect or (b) could reasonably
be expected, individually or in the aggregate, to materially and adversely
affect the ability of the Company to perform its obligations pursuant the
Transaction Documents.

6

 

 

5.13 Capitalization. (a) The Company, as of the date of the Closing, will have
1,800,000,000 shares of Common Stock, par value $0.000041666 per share
authorized pursuant to its Certificate of Incorporation and 78,293,095 shares of
Common Stock issued and outstanding. All of the issued and outstanding shares of
capital stock of the Company has been duly authorized and are validly issued,
fully paid and non-assessable. No personal liability attaches to the registered
holders of the Common Stock by reason of their being registered holders thereof.

 

(b) Except as set forth in the SEC Reports, (i) no subscription, warrant,
option, convertible security or other right (contingent or otherwise) to
purchase or acquire any shares of capital stock of the Company that is
authorized or outstanding, (ii) the Company does not have any obligation
(contingent or otherwise) to issue any subscription, warrant, option,
convertible security or other such right or to issue or distribute to holders of
any shares of its capital stock or other equity securities any evidences of
indebtedness or assets of the Company, (iii) the Company does not have any
obligation (contingent or otherwise) to purchase, redeem or otherwise acquire
any shares of its capital stock (or other equity securities) or any interest
therein or to pay any dividend or make any other distribution in respect
thereof, and (iv) there are no outstanding or authorized stock appreciation,
phantom stock or similar rights with respect to the Company.

 

(c) All of the issued and outstanding shares of the Company have been offered,
issued and sold by the Company in compliance with applicable Federal and state
securities Laws.

 

5.14. Material Changes. Except as disclosed in the SEC Reports: (a) the Company
has not incurred any material liabilities or obligations, indirect, or
contingent, or entered into any material oral or written agreement or other
transaction which is not in the ordinary course of business or which could
reasonably be expected to result in a material reduction in the future earnings
or prospects of the Company; (b) the Company has not sustained any material loss
or interference with its businesses or properties from fire, flood, windstorm,
accident or other calamity not covered by insurance; (c) except as described in
the SEC Reports, the Company has not paid or declared any dividends or other
distributions with respect to its capital stock and the Company is not in
default in the payment of principal or interest on any outstanding debt
obligations; (d) there has not been any change in the capital stock of the
Company other than the sale of the Securities hereunder, shares or options
issued pursuant to stock option plans or purchase plans approved by the
Company’s Board of Directors and repurchases of shares or options pursuant to
repurchase plans already approved by the Company's Board of Directors, or
indebtedness material to the Company (other than in the ordinary course of
business); and (e) there has not been any other event or change that would have,
individually or in the aggregate, a Material Adverse Effect.

 

7

 

5.15 Financial Statements. The financial statements of the Company contained in
the SEC Reports present fairly, in accordance with generally accepted accounting
principles, the financial position of the Company as of the dates indicated, and
the results of operations, cash flows and the changes in shareholders’ equity
for the periods therein specified, subject, in the case of unaudited financial
statements for interim periods, to normal year-end audit adjustments. Such
financial statements (including the related notes) have been prepared in
accordance with generally accepted accounting principles applied on a consistent
basis throughout the periods therein specified, except that unaudited financial
statements may not contain all footnotes required by generally accepted
accounting principles. The Company has fully complied with the Sarbanes-Oxley
Act of 2002.

 

5.16 Stabilization. The Company has not taken, directly or indirectly, any
action which was designed to or which has constituted or which might reasonably
be expected to cause or result in stabilization or manipulation of the price of
any security of the Company to facilitate the sale or resale of the Securities.

 

5.17 Brokers. The Company has taken no action which would give rise to any claim
by any person for brokerage commissions, finders’ fees or similar payments by
the Purchaser relating to this Agreement or the transactions contemplated
hereby.

 

5.18 Consents/Waiver. Except as to filings which may be required under
applicable state securities regulations, no consent, authorization, approval,
order, license, certificate, or permit of or from, or declaration or filing
with, any federal, state, local, or other governmental authority or of any court
or other tribunal is required by the Company in connection with the transactions
contemplated hereby. No consent of any party to any contract, agreement,
instrument, lease, license, arrangement, or understanding to which the Company
is a party, or by which any of its properties or assets is bound, is required
for the execution, delivery, or performance by the Company of the transactions
contemplated by the Transaction Documents except those required from the holders
of the Company’s outstanding securities and derivatives as enumerated on Exhibit
C .

 

5.19 Intellectual Property. To the Company's knowledge, the Company owns, or
have the right to use, all patents, trademarks, service marks, trade names,
copyrights, licenses, trade secrets or other proprietary rights necessary to
their business as now conducted without conflicting with or infringing upon the
right or claimed right of any person or entity under or with respect to any of
the foregoing. The Company has not received any communications alleging that the
Company has violated the patents, trademarks, service marks, trade names,
copyrights or trade secrets or other proprietary rights of any other person or
entity. The Company is not aware of any violation by a third party of any of the
Company’s patents, trade marks, service marks, trade names, copyrights, trade
secrets or other proprietary rights.

 

5.20 Foreign Corrupt Practices Act. Neither the Company nor any director,
officer, agent, or other person acting on behalf of the Company has, in the
course of his or its actions for or on behalf of the Company violated any
provision of the United States Foreign Corrupt Practices Act of 1977, as
amended, or the regulations there under.

 

8

 

5.21 Other Subscription Agreements. The Company may simultaneously, with the
execution of this Agreement, enter into one or more subscription agreements with
other purchasers of Securities (the “Other Purchasers”) with substantially the
same terms and conditions as this Agreement; and no Other Purchaser is
purchasing any securities of the Company on the Closing with terms and
conditions different from the terms and conditions of this Agreement.

 

6. Additional Covenants of Company

 

6.1 Most Favored Nations. At any time while the Credit Facility is outstanding,
in part or in whole, if the Company consummates and equity and/or debt financing
(“New Financing”) whereby the terms of such financing are more favorable than
those provided herein, then the remaining outstanding portion of the Credit
Facility shall be adjusted to have such terms and conditions similar to those of
the New Financing.

 

6.2 Corporate Existence and Taxes. For as long as any Notes remain outstanding,
the Company shall, maintain their corporate existence in good standing, and
shall pay all taxes when due except for taxes which the Company disputes in good
faith and for which adequate reserves are established on the Company’s books and
records.

 

6.3 Use of Proceeds. The Company shall use all of the net proceeds from the sale
of all Securities for the funding of working capital and other general corporate
purposes. The Company will not use the proceeds to reduce or retire any insider
notes or pre-existing convertible debt.

 

6.4 Publicity. Except as may be required by applicable law or regulation, the
Company shall not use, directly or indirectly, the Purchaser’s name or the name
of any of its affiliates in any advertisement, announcement, press release or
other similar communication unless it has received the prior written consent of
the Purchaser for the specific use contemplated or as otherwise required by
applicable law or regulation.

 

6.5 Reports. The Company shall timely file all reports required to be filed with
the Commission pursuant to the Exchange Act and the Company shall not terminate
its status as an issuer required to file reports under the Exchange Act even if
the Exchange Act or the rules and regulations thereunder would permit such
termination.

 

7. Conditions to Closing; Deliveries at Closing

 

7.1 Conditions to Purchaser’s Obligations to Close. The obligations of the
Purchaser to purchase the Securities offered hereunder are conditioned on the
fulfillment or waiver of the following:

 

(a) the execution and delivery of the Transaction Documents by the Company and
the execution and delivery of such other documents, certificates and instruments
that the Purchaser may reasonably request;

 

(b) all the representations and warranties of the Company in this Agreement as
of the date hereof shall be true and correct at the Closing as if made on such
date, and the Company shall have performed all actions required hereunder;

 

9

 

(c) the Company shall have performed all agreements which the Transaction
Documents provide shall be performed on or before the date of the Closing;

 

(d) no event shall have occurred and be continuing or would result from the
consummation of the transactions contemplated by the Transaction Documents which
would, individually or in the aggregate, constitute a Material Adverse Effect;

 

(e) no order, judgment or decree of any court, arbitrator or governmental
authority shall enjoin or restrain the Purchaser from purchasing the Securities
or consummating the transactions contemplated by the Transaction Documents and
there shall not be existing, or, to the knowledge of the Company, threatened,
any action, suit, proceeding, governmental investigation or arbitration against
or affecting the Company which would reasonably be expected to result in such an
order, judgment or decree; and

 

(f) the Company shall not have defaulted on any debt.

 

7.2 Conditions to the Company’s Obligations to Close. The obligations of the
Company to issue the Securities offered hereunder are conditioned on the
fulfillment or waiver of the following:

 

(a) the execution and delivery of this Agreement by the Purchaser;

 

(b) all representations and warranties of the Purchaser made in this Agreement
as of the date hereof shall be true and correct at the Closing as if made on
such date, and the Purchaser shall have performed all actions required
hereunder; and

 

8. Governing Law

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of California, applicable to agreements made in and wholly to be
performed in that jurisdiction without regard to the choice of law rules of such
state, except for matters arising under the Act or the Exchange Act which
matters shall be construed and interpreted in accordance with such laws. Any
action brought to enforce, or otherwise arising out of, this Agreement shall be
heard and determined in either a Federal or state court sitting in the County of
Los Angeles, State of California, and the parties consent to jurisdiction in the
State of California and further expressly waive any trial before a jury.

 

9. Entire Agreement; Amendment

 

This Agreement, the Transaction Documents and the other documents delivered
pursuant hereto constitute the full and entire understanding and agreement
between the parties hereto with regard to the subject matter hereof and thereof,
and no party hereto shall be able or bound to any other party hereto in any
manner by any warranties, representations or covenants except as specifically
set forth herein or therein. Except as expressly provided herein, neither this
Agreement nor any term hereof may be amended, waived, discharged or terminated
other than by a written instrument signed by the party hereto against whom
enforcement of any such amendment, waiver, discharge or termination is sought.

 

10

 

10. Notices, Etc.

 

Any notice, demand or request required or permitted to be given by either the
Company or the Purchaser pursuant to the terms of this Agreement shall be in
writing and shall be deemed given when delivered personally, by facsimile,
electronic mail (or similar electronic transmission) with a hard copy to follow
by two day courier addressed to the intended recipient thereof at the addresses
of the parties hereto in the books and records of the Company or such other
address as a party hereto may request by notifying the other in writing.

 

11. Indemnification

 

11. 1 Company Indemnification. In consideration of the Purchaser’s execution and
delivery of the Transaction Documents to which it is a party and acquiring the
Securities hereunder and thereunder and in addition to all of the Company’s
other obligations under the Transaction Documents to which it is a party, the
Company shall defend, protect, indemnify and hold harmless the Purchaser and
each other holder of the Securities and all of their affiliates, shareholders,
trustees, partners, members, officers, directors, employees and direct or
indirect investors and any of the foregoing persons’ agents or other
representatives (including, without limitation, those retained in connection
with the transactions contemplated by this Agreement) (collectively, the
“Purchaser Indemnitees”) from and against any and all actions, causes of action,
suits, claims, losses, costs, penalties, fees, liabilities and damages (other
than consequential damages), and expenses in connection therewith (irrespective
of whether any such Purchaser Indemnitee is a party to the action for which
indemnification hereunder is sought), and including reasonable attorneys’ fees
and disbursements (the “Purchaser Indemnified Liabilities”), incurred by any
Purchaser Indemnitee as a result of, or arising out of, or relating to (a) any
misrepresentation or breach of any representation or warranty made by the
Company in the Transaction Documents, (b) any breach of any covenant, agreement
or obligation of the Company contained in the Transaction Documents, or (c) any
cause of action, suit or claim brought or made against such Purchaser Indemnitee
by a third party (including for these purposes a derivative action brought on
behalf of the Company) and arising out of or resulting from (i) other than those
arising from or resulting from a misrepresentation or breach of any
representation or warranty made by such Purchaser Indemnitee contained in the
Transaction Documents to which it is a party, the execution, delivery,
performance or enforcement of the Transaction Documents, (ii) any transaction
financed or to be financed in whole or in part, directly or indirectly, with the
proceeds of the issuance of the Securities, or (iii) the status of the Purchaser
or holder of the Securities as an investor in the Company.

 

11.2 Contribution; Mechanics and Procedures. To the extent that the foregoing
undertaking by the Company may be unenforceable for any reason, the Company
shall make the maximum contribution to the payment and satisfaction of each of
the Indemnified Liabilities which is permissible under applicable law.

11

 

 

12. Expenses

 

Any expenses reasonably incurred in connection with the transactions
contemplated under this Agreement, the Securities and any future financing of
the Company, including, without limitation, any and all advisory, legal, filing
and other fees incurred in connection therewith, whether incurred prior to or
after the date hereof, shall in each case be paid by the respective party that
incurs said expense.

 

13. No Strict Construction

 

The language used in this Agreement will be deemed to be the language chosen by
the parties hereto to express their mutual intent, and no rules of strict
construction will be applied against any party hereto.

 

14. No Third Party Beneficiaries

 

This Agreement is intended for the benefit of the parties hereto and their
respective permitted successors and assigns, and is not for the benefit of, nor
may any provision hereof be enforced by, any other person or entity.

 

15. Survival

 

All covenants, agreements, representations and warranties made by the Company
and the Purchaser herein and in the Transaction Documents shall survive the
execution of this Agreement, the delivery to the Purchaser of the Securities
being purchased and the payment therefor.

 

16. Successors and Assigns

 

This Agreement shall be binding upon and inure to the benefit of the parties and
their respective successors and assigns, including any purchasers of the Notes.
The Purchaser may assign, without the consent of the Company, some or all of its
rights hereunder to any person to whom the Purchaser assigns or transfers the
Securities, or the right to acquire Securities, in accordance herewith;
provided, that such transferee agrees in writing to be bound with respect to the
transferred Securities to the provisions hereof that apply to the transferring
Purchaser, in which event such assignee shall be deemed to be a Purchaser
hereunder with respect to such assigned rights.

 

17. Counterparts

 

This Agreement may be executed in two or more identical counterparts, all of
which shall be considered one and the same agreement and shall become effective
when counterparts have been signed by each party hereto and delivered to the
other party hereto; provided, that a facsimile or PDF signature shall be
considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original, not a facsimile
or PDF signature.

12

 

 

18. Headings

 

The headings of this Agreement are for convenience of reference and shall not
form part of, or affect the interpretation of, this Agreement.

 

19. Severability

 

If any provision of this Agreement shall be invalid or unenforceable in any
jurisdiction, such invalidity or unenforceability shall not affect the validity
or enforceability of the remainder of this Agreement in that jurisdiction or the
validity or enforceability of any provision of this Agreement in any other
jurisdiction.

 

IN WITNESS WHEREOF, the undersigned have duly executed this Agreement as of the
date first written above.

 

 

    COMPANY:                 GENESIS BIOPHARMA, INC.           By:        Name:
      Title:                   Price and Principal Amount of Notes:  
PURCHASER::             $_________________________   GENESIS BIOPHARMA, INC.    
      By:  [                                        ]     Name:       Title:  
Amount of Common Stock (1/2 share of Common Stock for every dollar of Notes):  
                   







 

 

13

 

Exhibit A

 

Credit Facility Draw Down Schedule

 

 

 

Exhibit B

 

Form of Note

 

(see attached)

 

 

Exhibit C

 

Consents/Waivers

 

The Company has obtained the consents/waivers from the following persons:

 

1. The investors who purchased shares of the Company’s Common Stock and five (5)
year Class C Warrants pursuant to the 2011 Securities Purchase Agreements.

 

2. The holders of Common Stock Purchase Warrant to Purchase to purchase an
aggregate of _____,000 Shares of Common Stock.

 

3. The holders of $5 million of the Company’s seven (7%) percent Tranche A
Senior Unsecured Convertible Notes and Tranche B Senior Unsecured Convertible
Notes and five (5) year Tranche A Warrants to Purchase Common Stock and Tranche
B Warrants to Purchase Common Stock exercisable at $1.25



 

 

